DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 11 recites “a regular characteristic of the wave activity” where this is not defined in the specification and as such it is unclear if this is reciting normal wave activity, and in such case it is unclear what is normal, or if this is reciting a true characteristic such as surge motion which would be inherent to any wave or if this is intended to be a different feature altogether.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “a regular characteristic of the wave activity” where this is not defined in the specification and as such it is unclear if this is reciting normal wave activity, and in such case it is unclear what is normal, or if this is reciting a true characteristic such as surge motion which would be inherent to any wave or if this is intended to be a different feature altogether.

Claims: 14-17 are rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “substantially” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < Federal Register /Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165 :Col 3, Par. 0003) >


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over to US Publication 20160003214 to Mundon in view of US Publication 20110012358 to Brewster.
As to claim 11, Mundon discloses operating a wave energy converter (WEC) to capture mechanical energy from ocean waves, wherein the WEC comprises: a surface float (106); a reaction structure (102); more than one flexible tether connecting the surface float to the reaction structure (104), with each flexible tether connected to a drivetrain (110, Par 0032); deploying the WEC at a location of wave activity with pre-determined compatibility between the wave activity and lengths of the flexible tethers to facilitate an inverse pendulum motion of the surface float in relation to a regular characteristic of the wave activity (Par 0032, Tidal wave activity, alternatively expected extreme wave events, alternatively surge motion as a standard wave characteristic).
Mundon does not expressly disclose actively adjusting at least one length of at least one tether connecting the drivetrain to the surface float to improve the compatibility between the wave activity and the lengths of the flexible tethers (however it should be noted that the system of Mundon does disclose to “tuning” the system to the specific area so that the load is always under tension, but not continually adjusting such system).
Brewster discloses adjusting at least one length of at least one tether connecting the drivetrain to the surface float to improve the compatibility between the wave activity and the lengths of the flexible tethers (Par 0044,0046).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Mundon to include actively adjusting at least one length of at least one tether connecting the drivetrain to the surface float to improve the compatibility between the wave activity and the lengths of the flexible tethers using the teachings of Brewster so as to alter the dynamic response of the system by adjusting the length of the linkages to tune the system so that it is suitable in varying weather conditions such as stormy sea conditions (Brewster: Par 0044; Mundon Par 0032, Line 9) where the use of multiple individual drums as taught by Brewster would have been obvious to more effectively tailor the system to a specific length.
As to claim 12, Mundon discloses the reaction structure rests on the sea floor (disclosed as known prior art Par 0028).
As to claim 13, Mundon discloses wherein the reaction structure is suspended above the sea floor and connected to the sea floor by one or more tethers separate from the plurality of flexible tethers (116).
As to claim 14, Mundon discloses a natural period of surge oscillation of the system is substantially different than a natural period for pitch motion (Par 0032, depending on wave conditions).
As to claim 15, Mundon discloses a natural period of surge oscillation of the system is substantially different than a natural period for heave motion (Par 0030-0034, depending on wave conditions).
As to claim 16, Mundon discloses a natural period of surge oscillation of the system is substantially similar to a natural period for pitch motion so as to maximize energy capture from waves in a sea-state that has an average energy period substantially similar to these two natural periods (Par 0030-0034, depending on wave conditions).
As to claim 17, Mundon discloses a natural period of surge oscillation of the system is substantially similar to a natural period for heave motion so as to maximize energy capture from waves in a sea-state that has an average energy period substantially similar to these two natural periods (Par 0030-0034, depending on wave conditions).
As to claim 18, Mundon discloses comprising changing the length of at least one flexible tether of the plurality of flexible tethers, and therefore a period of oscillation in surge motion, during operation based on a real or expected sea state that the device is operating in, by using a mechanism to adjust the length of the tethers to a length that results in a natural period of oscillation in surge for that particular sea state (Brewster: Par 0044, 0046)
As to claim 19, Mundon does not expressly disclose at least one additional reaction structure suspended from the surface float using the flexible tethers at different depths below the surface which is taught by Brewster (Par 0099-0100; Fig 2,4).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Mundon to include at least one additional reaction structure suspended from the surface float using the flexible tethers at different depths below the surface using the teachings of Brewster to provide additional energy capture and reduce stresses on the system (Brewster: Par 0100).
As to claim 20, Mundon discloses at least one drivetrain of the plurality of drivetrains is located within the surface float (0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746